Title: To John Adams from Jean Baptiste Francisqui, 17 May 1798
From: Francisqui, Jean Baptiste
To: Adams, John



the President of the Unitates states of AmericaExcellence
philadelphia the 17th May 1798.

the patronage it has always pleased to your Excellence to grant to the artists in general, Besides the feeling of your heart induce me to request the honour of your presence at the performance which is to take a place for my benefit on friday next the 18th instn:
the public happiness and Wellfare, I know, take away from your Excellence all the time and attention, but it is equally his constant will to come to the relief of the unfortunate and I dare to recommand my Self to the protection of your Excellence, being sure of a full Success if she will honour me with his presence I have the honour of saying me. With the most profound respect / President / of your Excellence the most obediant and humble Servant 
P. L. n. m. q. V. F. C.your E. H. S. L. Z. Francisqui